Citation Nr: 1307527	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-41 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a service-connected right hand injury including status post lacerations to the right hand with minimal scars.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claims.  

In June 2011, the Veteran and his wife testified at a Travel Board hearing before an Acting Veterans Law Judge.  The Acting Veterans Law Judge who conducted the June 2011 hearing is no longer employed at the Board.  The Veteran indicated that he wished to appear for an additional hearing, thus, he and his wife provided further testimony at a Central Office hearing before the undersigned in June 2012.  Copies of the hearing transcripts are of record.  

The Board remanded this case in July 2012 for additional development.  The case is now before the Board for further appellate consideration.

A review of the Veteran's Virtual VA electronic claims file reveals additional VA treatment records relevant to the claims on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Higher evaluation for right hand injury with scars

As noted in the July 2012 remand, during the January 2011 and June 2012 hearings, the Veteran contended that he experiences numbness and tingling in his fingers as a result of his right hand injury.  During the June 2012 hearing, the Veteran submitted a private neurological examination report from Dr. TP, dated in May 2012, which diagnosed right ulnar nerve entrapment across the elbow of moderate severity (demyelinating conduction slowing of the right ulnar nerve across the elbow, ulnar sensory axonal loss, and chronic neurogenic motor unit changes of the first dorsal interosseous).  

In July 2012, the Board found the January 2010 VA examination to be inadequate for evaluation purposes as it was unclear whether the examiner considered the possibility of neurological impairment related to the Veteran's service-connected right hand disability.  The Board remanded the claim, in part, for obtainment a new VA examination with consideration as to whether the Veteran experiences neurological impairment related to his service-connected right hand disability.

The Veteran underwent an additional VA examination of his right hand in July 2012.  Right hand and finger symptoms reported at that time included numbness and tingling of the hands that was worse with activity.  Physical examination revealed limited range of motion or evidence of painful motion of the right thumb and little finger.  On examination of hand dexterity, the Veteran's right hand fingertips could approximate the proximal transverse crease of the palm.  There was no evidence of painful motion in attempting to touch the palm with the fingertips, and there was no limitation of extension of the fingers or evidence of painful motion for the index or long fingers.  There was no additional limitation in range of motion of the right thumb or fingers on repetitive testing.  The examiner stated that there was no functional loss or impairment of the right hand, thumb, or fingers, and excursion, strength, speed, coordination and endurance of the right hand, thumb and fingers was normal.  There was no pain on palpation of the joints or soft tissues of the right hand, thumb or fingers.  Strength of right hand grip was normal (5/5).  Additional pertinent finds included positive Tinel's sign and decreased vibration sense in the median nerve distribution.  The examiner stated that there is no neurological impairment of the Veteran's right hand and/or fingers related to his in-service injuries as reported.  Additionally, constant use of a brace was noted for a reported nerve condition of the elbow, neck and shoulder but no assistive devices were used for the right hand.  

As to scars, there was a scar on the extensor right 3rd MP that measured 1.3 by 0.2 cm related to the Veteran's diagnosed laceration of the right middle finger and contusion/laceration of the right hand.  The scar had normal texture and color without hyper or hypo pigmentation.  It was superficial, not adherent to the underlying tissue, non tender, not inflamed, and not elevated or depressed.  It did not result in any cosmetic or functional effects such as keloid formation, indurations, limitation of movement or other function, inflexibility, gross distortion, asymmetry of any features, or loss of covering skin.  

The claims file was not available for review at the time of the July 2012 examination so an addendum opinion was provided a few days later as to the nature and etiology of neurological impairment of the Veteran's his right hand.  Following review of the medical records, the Veteran's reported history, and a physical examination, the examiner found that any alleged neurological deficit of the right hand is less likely than not incurred in or caused or aggravated by service or service-connected right hand disabilities.  He concluded that the alleged neurological deficit is at least as likely as not a result of the post-service right ulnar nerve condition shown during private neurodiagnostic testing in May 2012.  He further concluded that the right ulnar nerve condition diagnosed during neurodiagnostic testing in May 2012 is not caused or aggravated by any service-connected right hand disability.  

The Board acknowledges that the Veteran sustained post-service injury to his right shoulder, arm, and spine when he fell 1 story in a work-related accident in 1983, however, in reaching the above conclusions, the examiner did not acknowledge or discuss the significance, if any, of pre 1983 VA and private treatment records and examination reports showing complaints and findings of slight anesthesia distally over the interdigital nerve on VA examination in October 1977, merely four months after discharge from active service; areas of anesthesia along the inner side of the index finger and in a silver-dollar sized area at the base of the right middle finger on the dorsal aspect of the hand on VA examination in May 1978; swelling over the MP joint that was said to evidence an old chronic capsulitis secondary to an infection and notation of possible severance of the interdigital nerve to the index finger on VA orthopedic examination in May 1978; a May 1979 statement from Dr. WBP indicating that treatment received for the right hand injury during service resulted in shortening of the tendons that produced an inability to fully close the right hand and that sensory nerves were severed in the region of the right hand laceration during service that resulted in loss of sensation in that region, and; a December 1979 statement from WBP noting continued loss of sensation around the area of the in-service laceration.  

In light of the above, the Board finds that an addendum opinion should be obtained from the July 2012 examiner addressing the significance, if any, of what appears to be neurological complaints and findings of the right hand dating prior to any known post-service injury and only four months after the Veteran's discharge from active service.  In this regard, VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R.  4.2 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996).

Service connection for hepatitis C

The Veteran claims entitlement to service connection for hepatitis C.  He contends that his hepatitis C, diagnosed in 2006, is due to his military service.  He has indicated that his only risk factors for hepatitis C are injuries and lacerations sustained during service and medical treatment received therein and through VA since his discharge from active service.  His etiological theories as to causation of his hepatitis C include (1) his receipt of air gun injections on enlistment - during the January 2011 hearing, he stated that an air gun was used to give him and hundreds of others in line with him at the time various immunizations and injections; (2) contamination of a laceration on his right middle finger in 1975 from an unknown object while unloading a military supply vehicle that may have contained medical supplies and trash; (3) performance of janitorial duties such as cleaning floors and bathrooms, which reportedly resulted in wetting of the laceration with dirty water prior to being diagnosed with a blood infection in right hand/right middle finger, and; (4) sexual relations during military service in Germany as evidenced by diagnosis of and treatment for a sexually transmitted disease in May 1975 (see June 2011 hearing transcript).  

The Board notes that with the exception of the claimed risk factors noted above, a review of post-service VA and private treatment records and examination reports is apparently negative for any post-service risk factors for hepatitis C.  The Veteran's statements of record and documented in post-service treatment records and examination reports show that he has consistently and credibly denied any history hepatitis C risk factors such as illicit drug use, surgery or accident that may have exposed him to blood contaminants other than medical treatment received through VA, and blood transfusions dating prior to 1992.  

The Veteran was afforded a VA examination to determine the nature and etiology of his currently diagnosed hepatitis C in October 2009.  As noted in the July 2012 remand, however, the Board found that the examination was inadequate because in concluding that "it is highly unlikely that the [V]eteran contracted Hepatitis C during his military service," the examiner provided no indication that the Veteran's reports of in-service injury when unloading the supply truck in Germany in 1975 as well as his report of receiving air gun injections were considered.  Moreover, it was unclear as to whether the examiner reviewed the Veteran's claims folder. 

In accordance with the July 2012 remand, the Veteran underwent an additional VA examination in July 2012.  Following a review of medical records, the Veteran's reported history, performance of a physical examination, and a review of the medical literature, the examiner concluded that the Veteran's hepatitis C is less likely as not permanently aggravated or a result of any condition that did or was alleged to have occurred during service, to include the alleged injury while unloading a supply truck in Germany in 1975, treatment of the 1976 right hand and index finger, and air gun injection.  He concluded that the Veteran's hepatitis C is at least as likely as not a result of post-service events and it is not caused or worsened by service-connected disability.  He also found that the natural progression of the Veteran's hepatitis C has not been altered or worsened by any event and/or condition that did or was alleged to have occurred during active service.  As to the air gun injections during service and the alleged incident pertaining to unloading of a supply truck in 1975, the examiner reasoned that the Veteran did not allege any blood and/or biological product contamination on the 1975 supply truck or at the time of the air gun injections.  He stated that a properly administered method of air gun injections as reported by the Veteran does not involve blood exposure.  As to the Veteran's exposure to dirty water while working as a janitor, the examiner reasoned that the Veteran reported only potential wound exposure to dirty water prior to the wound opening and he denied wound exposure to dirty water after the wound reopened.  He stated that potential wound exposure to dirty water does not meet the standard of at least as likely as not.  

On review of the July 2012 examination report, it does not appear that the examiner considered or discussed the Veteran's history of diagnosis with and treatment for a sexually transmitted disease during service.  Also, as to the 1975 laceration while unloading a military supply truck, during the June 2012 hearing, the Veteran stated that it contained a variety of equipment, including medical equipment and possibly medical waste or trash.  Additionally, in concluding that this potential risk factor is less likely as not the cause of the Veteran's currently diagnosed hepatitis C, the examiner erroneously reasoned that the Veteran had not alleged any blood and/or biological product contamination on the 1975 supply truck.  The examiner did not mention or discuss the significance, if any, of the Veteran's testimony and January 2009 statement that in 1978 or 1979 his blood donation to the Red Cross was rejected for an undisclosed reason other than that something was wrong with it.  Finally, the examiner did not address or discuss the fact that the record appears to be negative for any post-service risk factors for hepatitis C.   In light of the foregoing, the Board finds that the VA examiner's rationale for his conclusion that the Veteran's current hepatitis C is not related to his military service is inadequate and an addendum opinion must be obtained.  VA regulations provide that where "diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R.  4.2 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996).

Additionally, the Board notes that a June 2008 VA treatment record contains notation that the Veteran was receiving private treatment at that time from Dr. J.  There is no indication that private treatment records have been requested or obtained from Dr. J.  As the private treatment records may be relevant to the claims on appeal, they must be sought on remand.

In light of the need to remand the claims for additional development, ongoing VA treatment records, if any, should be obtained from the Tulsa VA Medical Center and Outpatient Clinic dating since March 2012.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional medical treatment that he has received, VA and non VA, for the claimed disabilities.  The Veteran should specifically indicate the dates that he received treatment from Dr. J as alluded to in a June 2008 VA treatment record.  The RO/AMC should take appropriate steps to secure authorization necessary to obtain copies of any such treatment reports identified that are not currently of record and advise the Veteran that he may submit these records himself.  

Also request any ongoing VA treatment records from the Tulsa, Oklahoma VA Medical Center and Outpatient Clinic dating since March 2012.  Efforts to obtain VA and private treatment records should be documented in the claims file.  If the RO/AMC is unable to obtain any records identified, the Veteran and his representative should be notified in order to allow them to submit those records for review.  

2.  After any additional and/or ongoing treatment records have been obtained, refer the claims file to the examiner who conducted the July 2012 examinations for an addendum etiological opinion as to the likely etiology of any neurological impairment of the Veteran's right hand/fingers and hepatitis C.  If the July 2012 examiner is unavailable, the claims file should be referred to another qualified examiner.  The claims file, to include any relevant records in Virtual VA, and a copy of this REMAND should be provided to the examiner for review.  

As to any neurological impairment of the Veteran's right hand/fingers, the examiner should specifically comment on whether it is related to his service-connected right hand disability, and, if so, discuss whether the symptomatology associated with the residuals of the right hand injury should be classified as mild, moderate, or severe.  In doing so, the examiner should acknowledge and discuss VA and private treatment records and examination reports dating prior to a 1983 work-related injury which show complaints and findings of slight anesthesia distally over the interdigital nerve on VA examination in October 1977; areas of anesthesia along the inner side of the index finger and in a silver-dollar sized area at the base of the right middle finger on the dorsal aspect of the hand on VA examination in May 1978; swelling over the MP joint that was said to evidence an old chronic capsulitis secondary to an infection and notation of possible severance of the interdigital nerve to the index finger on VA orthopedic examination in May 1978; a May 1979 statement from Dr. WBP indicating that treatment received for the right hand injury during service resulted in shortening of the tendons that produced an inability to fully close the right hand and that sensory nerves were severed in the region of the right hand laceration during service that resulted in loss of sensation in that region, and; a December 1979 statement from WBP noting continued loss of sensation around the area of the in-service laceration.  

As to hepatitis C, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's hepatitis C is etiologically related to his period of military service, to include his alleged receipt of air gun injections received at enlistment; in-service sexual relations while stationed in Germany with diagnosis of and treatment for a sexually transmitted disease; laceration of his right middle finger while stationed in Germany in 1975 while unloading a supply truck that contained medical equipment and possibly medical waste and trash, and; treatment received for lacerations of the right hand/fingers in 1976 and 1976 with infection in 1975 and possible contamination of the 1975 laceration with dirty water while performing janitorial duties such as mopping floors and cleaning bathrooms.  The examiner should identify and discuss the significance, if any, of any post-service risk factors for hepatitis C or the absence thereof.  He or she should also acknowledge the Veteran's statements of record indicating that within a few years of his discharge from service, his blood donation was rejected by the Red Cross for unknown cases.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion. 

3.  After the development requested has been completed, review the opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures at once.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


